                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     LOUIS K. MYERS,                             :             CIVIL ACTION
                                                 :
                         Plaintiff,              :
                                                 :
                 v.                              :
                                                 :
     GEICO CASUALTY COMPANY,                     :             No. 17-3933
                                                 :
                         Defendant.              :

                                  MEMORANDUM OPINION

Timothy R. Rice                                                              January 10, 2019
U.S. Magistrate Judge

        Plaintiff Louis K. Myers alleges Defendant GEICO Casualty Company acted in bad faith

by refusing to indemnify and defend Tatiana Chapman after she collided with Myers while

driving a car insured by GEICO. See Notice of Removal (doc. 1), Compl. GEICO seeks

summary judgment, asserting it acted properly because Chapman was not an insured under its

policy (the “Policy”). See S.J. Mot. (doc. 40). I agree. Summary judgment is granted in favor

of GEICO.

I.      Legal Standard

        Summary judgment is appropriate where “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine

dispute of material fact exists when “factual issues . . . may reasonably be resolved in favor of

either party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). Alternatively, no

dispute of material fact exists if there is no evidence from “which the jury could reasonably find

for the plaintiff.” Id. at 252. I must view the facts and draw inferences in the light most

favorable to Myers as the nonmoving party. See Burton v. Teleflex Inc., 707 F.3d 417, 425 (3d
Cir. 2013). I also “may not make credibility determinations or engage in any weighing of

evidence.” Anderson, 477 U.S. at 255.

       Under Pennsylvania law, which applies here, the interpretation of an insurance policy

generally involves a question of law. See Myers’s Resp. to S.J. Mot. (doc. 42), Ex. V, Policy;

Am. Auto. Ins. Co. v. Murray, 658 F.3d 311, 320 (3d Cir. 2011). I must determine the parties’

intent as manifested by the terms of the Policy. Murray, 658 F.3d at 320. I shall read the Policy

as a whole and attempt to give effect to all of its provisions. Id. When the language is clear and

unambiguous, I must give effect to the plain meaning of the terms. Id. If the language is

ambiguous, I generally must read the Policy “in favor of the insured and against the insurer, the

drafter of the agreement.” Prudential Prop. & Cas. Ins. Co. v. Sartno, 903 A.2d 1170, 1174 (Pa.

2006) (quoting Standard Venetian Blind Co. v. Am. Empire Ins. Co., 469 A.2d 563, 566 (Pa.

2006)). “Contractual language is ambiguous ‘if it is reasonably susceptible to different

constructions and capable of being understood in more than one sense.’” Id. (quoting Hutchison

v. Sunbeam Coal Co., 519 A.2d 385, 390 (Pa. 1986)).

II.    Facts in Light Most Favorable to Myers

       On August 9, 2014, Chapman and Henry Bond attended a family reunion at Lemon Hill

Park in Philadelphia. Myers’s Resp. to S.J. Mot, Ex. O, Chapman Aff., ¶ 1. Because Chapman

left her daughter’s diaper bag in Bond’s car, she asked Bond for his car keys. See id. ¶¶ 2-4.

Bond gave Chapman the keys and she walked to the car with her daughter. See id. ¶ 6. After

noticing parking spots closer to the reunion, Chapman decided to move the car closer. See id. ¶¶

7-8. While moving the car, Chapman collided with Myers’s van and Myers was severely

injured. See id. ¶ 10; GEICO Facts (doc. 40-1) ¶¶ 3-4; Myers’s Resp. to Facts (doc. 42-3) ¶¶ 3-


                                                2
4.

       At the time of the accident, Bond’s car was insured by GEICO. GEICO Facts ¶ 12;

Myers’s Resp. to Facts ¶ 12; see also Resp. to S.J. Mot., Ex. V, Policy, Declarations Page.

Jasmine Tucker, who was Bond’s girlfriend, was the “Named Insured” on the Policy and Bond

was listed as an “Additional Driver.” See Declarations Page of Policy; Resp. to S.J. Mot., Ex. Q,

6/5/2018 Wright Dep. at 13. Chapman was not named or identified in the Policy. See

Declarations Page, Policy. The Policy required GEICO to “pay damages which an insured

becomes legally obligated to pay” because of bodily injury or property damage “arising out of

the ownership, maintenance or use of the owned auto . . . .” Policy at 3. GEICO also agreed to

“defend any suit for damages payable under the terms of [the Policy].” Id.

       After being notified of the accident, Stephen Wright, a GEICO claim representative,

spoke to Bond, Chapman, and Tucker. 1 GEICO Facts ¶ 6; Myers’s Resp. to Facts ¶ 6. Bond

told Wright that he gave Chapman the keys to get a diaper bag from the car. See 6/5/2018

Wright Dep. at 17; GEICO Facts ¶ 9; Myers’s Resp. to Facts ¶ 9. Bond also stated that Chapman

had never driven his car, that she did not ask for permission to drive his car, and that he would

not have given her permission if she had asked. 2 6/5/2018 Wright Dep. at 17; GEICO Facts ¶¶


1
       Although Bond’s, Chapman’s, and Tucker’s conversations with Wright were recorded,
Bond’s conversation could not be transcribed and portions of Chapman’s and Tucker’s
conversations could not be transcribed. See GEICO Facts ¶ 7; Myers’s Resp. to Facts ¶ 7.
2
         I may consider Bond’s statements to Wright as non-hearsay to explain why GEICO
decided to deny coverage and also for their truth because they are capable of being admitted at
trial through testimony from Bond, or the residual hearsay exception in Federal Rule of Evidence
807. See Fed. R. Civ. P. 56(c)(1)(A) (summary judgment facts may be supported by depositions,
documents, admissions); Shelton v. Univ. of Med. & Dentistry of New Jersey, 223 F.3d 220, 226
(3d Cir. 2000) (hearsay statements can be considered on a motion for summary judgment if
capable of admission at trial); Fed. R. Evid. 807 (hearsay statement may be admitted if it is
trustworthy, material, probative, in the interests of justice, consistent with the purposes of the
                                                   3
9-10; Myers’s Resp. to Facts ¶¶ 9-10.

       Chapman told Wright that she had never driven Bond’s car before, that she did not have

permission to drive the car, and that she lacked a driver’s license. See GEICO Facts at ¶ 11;

Myers’s Resp. to Facts ¶ 11; Chapman Aff. ¶¶ 13-14. Nevertheless, Chapman believed she was

allowed to move the car. Chapman Aff. ¶¶ 14-15.

       Tucker told Wright that Bond owned the car, that she was not present at the time of the

accident, and that she did not give Chapman permission to use the car. 6/5/2018 Wright Dep. at

13; see also Myers’s Resp. to S.J. Mot., at 12; Myers’s Supp. Br. (doc. 45) at 3-4; S.J. Br. (doc.

40-2) at 5-6.

       Based on his investigation, Wright determined that Chapman did not have permission to

drive the car at the time of the accident and recommended to his supervisor that GEICO deny

coverage for Chapman. See 6/5/2018 Wright Dep. at 22-24. This recommendation was adopted

and Wright subsequently wrote to Chapman, stating GEICO was denying coverage because she

used the car without “the permission of the owner.” Resp. to S.J. Mot., Ex. F, 8/25/2014 Letter

to T. Chapman; see also Ex. E, 8/25/2014 Letter to H. Taylor; 6/5/2018 Wright Dep. at 25-29.

       In October 2014, Myers sued Chapman, Bond, and Tucker in state court, claiming

Chapman was negligent in causing the car collision and that Bond and Tucker had negligently

entrusted Chapman with the car. See GEICO Facts ¶ 17; Myers’s Resp. to Facts ¶ 17; Myers’s


Rules of Evidence, and accompanied by proper notice). Moreover, Myers and/or Chapman
admit the information in Bond’s statements. See Myers’s Resp. to Facts ¶ 9 (admitting Bond
gave Chapman the keys and Chapman did not ask for permission to use the car); id. ¶ 11
(admitting Chapman told Wright she had never driven Bond’s car before and she did not have
permission to drive the car); Chapman Aff. ¶¶ 2-4, 7-8 (stating the diaper bag was in Bond’s car,
she needed to get the diaper bag out of the car, she asked Bond for the keys, and she decided to
move the car after seeing closer parking spots).

                                                 4
Resp. to S.J. Mot., Ex. I, 10/2014 Compl. Myers alleged that Chapman had actual and implied

consent from Bond and Tucker to drive the car at the time of the accident. 10/9/2014 Compl. ¶¶

8-9. GEICO agreed to defend Bond and Tucker but refused to defend Chapman. See GEICO

Facts ¶¶ 17-18; Myers’s Resp. to Facts ¶¶ 17-18. Based on a review of the information obtained

by Wright from Bond, Chapman, and Tucker, GEICO representatives determined that the Policy

did not cover the claims against Chapman because she did not have permission to drive the car.

See GEICO Facts ¶¶ 20-29; Myers’s Resp. to Facts ¶¶ 20-29.

       GEICO later decided to tender the Policy limits of $15,000 to Myers in exchange for a

release of its claims against Bond. 3 See GEICO Facts ¶ 33; Myers’s Resp. to Facts ¶ 33. In

April 2017, Chapman gave Myers a consent judgment for $1,500,000 and assigned to Myers any

rights she had against GEICO for its refusal to indemnify and defend her. See GEICO Facts ¶

34; Myers’s Resp. to Facts ¶ 34. Myers filed this lawsuit against GEICO, alleging GEICO

breached the implied covenant of good faith and fair dealing in the Policy and violated the

Pennsylvania bad faith statute, 42 Pa. C.S. § 8371. See Notice of Removal, Compl.

III.   Discussion

       GEICO contends it had no duty to indemnify or defend Chapman because the undisputed

facts show she was not an insured under the Policy. Alternatively, GEICO contends that it did

not engage in bad faith by refusing to indemnify and defend Chapman based on its reasonable

determination that she was not an insured under the Policy. 4


3
       It is unclear how the claims against Tucker were resolved.
4
       GEICO also argues that it cannot be liable for more than the Policy limit of $15,000
because Myers agreed not to execute the $1,500,000 consent judgment against Chapman. I do
not address this issue as I find that GEICO is entitled to summary judgment for other reasons.

                                                5
Breach of Duty to Indemnify

       Because a lawsuit for breach of the implied covenant of good faith and fair dealing stems

from the promises made by the insurer to the insured in the insurance policy, an insured under

the policy must file the lawsuit. 5 See Cowden v. Aetna Cas. & Sur. Co., 134 A.2d 223, 228 (Pa.

1957) (because contractual relationship in indemnity policy requires high degree of good faith by

insurer, “the insurer must act with the utmost good faith toward the insurer in disposing of claims

against the latter”); Gray v. Nationwide Mut. Ins. Co., 223 A.2d 8, 11 (Pa. 1966) (“By asserting

in the policy the right to handle all claims against the insured . . . the insurer assumes a fiduciary

position towards the insured and becomes obligated to act in good faith and with due care in

representing the interests of the insured.”); Birth Center v. The St. Paul Companies, Inc., 787

A.2d 376, 379 (Pa. 2001) (“Where an insurer refuses to settle a claim that could have been

resolved within policy limits without ‘a bona fide belief . . . that it has a good possibility of

winning,’ it breaches its contractual duty to act in good faith and its fiduciary duty to its

insured.”) (quoting Cowden, 223 A.2d at 229); Klinger v. State Farm Mut. Auto. Ins. Co., 895 F.

Supp. 709, 715 (M.D. Pa. 1995) (“An insurer’s duty to deal in good faith applies to all persons

who are ‘insured’ under the insurance policy.”). Similarly, the plain language of the bad faith

statute makes clear that a lawsuit based on that statute must be brought by an insured in the

policy. 6 See 42 Pa. C.S. § 8371 (“[i]n an action arising under an insurance policy, if the court


5
        An insurer is “derelict” in its duty to act in good faith toward the insured where clear and
convincing evidence shows “it negligently investigate[d a] claim or unreasonably refuse[d] an
offer of settlement [and] it may be liable regardless of the limits of the policy for the entire
amount of the judgment secured against the insured.” Gedeon v. State Farm Mut. Auto. Ins. Co.,
223 A.2d 8, 9-10 (Pa. 1966).
6
       An insurer violates the bad faith statute where an insured shows by clear and convincing
evidence that “(1) that the insurer did not have a reasonable basis for denying benefits under the
                                                  6
finds that the insurer has acted in bad faith toward the insured, the court” may award interest,

punitive damages, and assess court costs and attorney fees); Klinger, 895 F. Supp. at 715 (“the

statute provides a cause of action against an insurer who acts in bad faith with respect to an

‘insured,’ and the language means precisely what it says: the duty runs to one covered under the

insurer’s policy of insurance”).

       In determining who is an insured under the Policy, I must look to the terms of the Policy.

See Klinger, 895 F. Supp. at 715. GEICO agreed in the Policy to “pay damages which an

insured becomes legally obligated to pay” because of injury or damages from the use or

ownership of an “owned auto.” Policy at 3. The Policy defined an “owned auto” as “a vehicle

described in the policy for which a premium is shown for these coverages.” Id. The Policy

defined an Insured as “a person or organization described under ‘Persons Insured.” Id. In the

“Persons Insured” section, the Policy stated that the following were insureds with regard to “an

owned auto”:

       1. you and your relatives;

       2. any other person using the auto with your permission. The actual

       use must be within the scope of that permission. 7

Id. at 4. The Policy defined “You” as “the policyholder named in the declarations and his or her

spouse if a resident of the same household.” Id. at 3.

       Although the Declarations Page is addressed to Tucker and she is identified as the Named


policy and (2) that the insurer knew or recklessly disregarded its lack of a reasonable basis in
denying the claim.” Rancosky v. Washington Nat’l Ins. Co., 170 A.3d 364, 377 (Pa. 2017).
7
         The Policy also defined an Insured as “any other person or organization for his or its
liability because of acts or omissions of an insured under 1 and 2 above.” Policy at 4. The
parties do not assert that this section applies and I find it is not applicable.
                                                   7
Insured, she is not clearly and unambiguously defined or identified as the only “Policyholder.”

See Declarations Page. Rather, the Policy also reasonably could be read to include Bond, who is

named an Additional Driver on the Declarations Page, as a Policyholder for his “owned auto,”

which is listed as a covered vehicle. 8 See id.; Sartno, 903 A.2d at 1174. Thus, to be an insured

for Bond’s car under the Policy, Chapman needed be a relative of Tucker or Bond or have

Tucker’s or Bond’s permission to drive the car on August 9, 2014.

       The parties do not dispute that Chapman was not Tucker’s relative and that Chapman did

not have Tucker’s permission to use the car on August 9, 2014. See Myers’s Resp. to S.J. Mot.,

at 12; Myers’s Supp. Br. at 3-4; S.J. Br. at 5-6. The parties also agree that Chapman was not

Bond’s relative and that Chapman did not have Bond’s express permission to use the car on

August 9. See GEICO Facts ¶¶ 9-11; Myers’s Resp. to Facts ¶¶ 9-11. The parties, however,

dispute whether Chapman had Bond’s implied permission to use the car. See Myers’s Counter

Statement of Facts ¶¶ 10-13; Myers’s Resp. to S.J. Mot. at 10-18.

       “Under an omnibus clause of an automobile insurance policy which designates as insured

any person using the insured vehicle with the permission of the owner, the permission necessary

to elevate the user to the status of an additional insured may be express or implied.” Federal

Kemper Ins. Co. v. Neary, et al., 530 A.2d 929, 931 (Pa. Super. 1987) (citing Pennsylvania

Supreme Court and Superior Court cases). Implied permission can arise from the parties’

relationship or “a course of conduct in which the parties have mutually acquiesced.” Id. Such

permission, however, requires “more than mere sufferance or tolerance without taking steps to



8
        GEICO has interpreted the Policy in this way. In its initial letter denying coverage to
Chapman, GEICO stated it was doing so because Chapman was using the car “without the
permission of the owners.” 8/25/2014 Letter to Chapman.
                                               8
prevent the use of the automobile, and permission cannot be implied from possession and use of

the automobile without the knowledge of the named insured.” Id. (citing Blashfield, Automobile

Law and Practice § 315.10, at 608 (3d ed. 1966)). “The critical question [is] whether the named

insured said or did something that warranted the belief that the ensuing use was with his consent.

There must be ‘a connection made’ with the named insured’s own conduct; proof of ‘acts,

circumstances, and facts, such as the continued use of the car,’ will be insufficient ‘unless they

attach themselves in some way to the acts’ of the named insured.” Id. (citing Belas v.

Melanovich, 372 A.2d 478, 484 (Pa. Super. 1977)).

       Although Chapman admits that she never asked Bond “for permission to use the car,” she

claims that she “did not think that [she] was not allowed to move the car closer to Lemon Hill

Park” and she “did not think that [she] was doing anything wrong in moving the car closer to

Lemon Hill Park.” Chapman Aff. ¶¶ 11-12. Myers argues that Chapman’s subjective beliefs

show she had Bond’s implied permission to drive the car, which should have triggered further

investigation by GEICO before it denied coverage. Myers’s Resp. to S.J. Mot. at 17-18.

Chapman’s beliefs, however, fail to establish that she had implied permission. The “critical

question” was whether Bond said or did something that warranted Chapman, an unlicensed

driver, to have those beliefs. Neary, 530 A.2d at 931.

       Myers contends that Bond’s act of giving Chapman the car keys allowed Chapman to

believe she could drive the car. See Myers’s Resp. to S.J. Mot. 17; Myers’s Resp. to Facts ¶ 9.

Chapman, however, admits that she asked for the car keys only to obtain a diaper bag from the

car, not to drive the car. See Chapman Aff. ¶¶ 2-4, 9 (I needed to get the diaper bag from Bond’s

car, I asked Bond for his car keys, I did not ask Bond for permission to use the car). GEICO also


                                                 9
learned this same information when interviewing Bond. See 6/5/2019 Wright Dep. at 17;

GEICO Facts ¶ 9; Myers’s Resp. to Facts ¶ 9. Further, the parties do not dispute that Chapman

told GEICO that she had never driven Bond’s car before and she lacked a driver’s license. See

GEICO Facts ¶ 11; Myers’s Resp. to Facts ¶ 11. Myers presents no evidence to suggest that this

information was untrue. Based on this undisputed evidence, viewed in the light most favorable

to Myers, a reasonable juror could not conclude that Bond said or did something to warrant

Chapman to believe she had Bond’s implied permission to drive the car or that GEICO’s

investigation of the implied permission issue was inadequate. See State Farm Mut’l Ins. Co. v.

Judge, 592 A.2d 712, 715 (Pa. Super. 1991) (driver was not insured under policy where evidence

showed insured/owner of the car did not engage “in conduct which implied consent” to the driver

to operate his car); Neary, 530 A.2d 929 (Pa. Super. 1987) (driver was not insured under policy

because there was no evidence showing “the named insured had said or done anything to warrant

the belief that the ensuing use by the unlicensed driver was with his consent”).

       Chapman was not an insured under the Policy and has no standing to bring bad faith

claims against GEICO based on its refusal to indemnify her. See Sierra Club v. Morton, 405

U.S. 727, 740 (1972) (lawsuits must be brought by those “who have a direct stake in the

outcome”); Gray, 223 A.2d at 11 (cause of action for breach of duty of good faith and fair

dealing stems from insurance contract); Klinger, 895 F. Supp. at 716 (only those persons covered

by policy have “standing to assert claim of bad faith” against insured); 42 Pa. C.S. § 8371

(creating cause of action where insurer has acted “in bad faith toward the insured”).




                                                10
Breach of Duty to Defend

       Even if Chapman was not an insured under the Policy, Myers argues that GEICO acted in

bad faith by refusing to defend her during Myers’s personal injury lawsuit because Myers alleged

facts suggesting she was an insured, i.e., that she had Bond’s and Tuckers’s actual and implied

permission to drive the car at the time of the accident. See 10/9/2014 Compl. ¶¶ 8-9.

       An insurer’s duty “to defend an action brought against the insured is to be determined

solely by the allegations of the complaint in the action.” Kvaerner Metals Div. of Kvaerner U.S.,

Inc. v. Commercial Union Ins. Co., 908 A.2d 888, 896 (Pa. 2006) (citing Wilson v. Maryland

Casualty Co., 105 A.2d 304, 307 (Pa. 1954)); see also Am. & Foreign Ins. Co. v. Jerry’s Sport

Ctr., Inc., 2 A.3d 526, 533 (Pa. 2010) (“duty to defend is triggered when a claim against the

insured is potentially covered by the insurance policy”); Gen. Acc. Ins. Co. of Am. v. Allen, 692

A.2d 1089, 1095 (Pa. 1997) (“If the complaint against the insured avers facts that would support

a recovery covered by the policy, then coverage is triggered and the insurer has a duty to defend

until such time that the claim is confined to a recovery that the policy does not cover.”). Each of

these cases featured a third-party complaint filed against the insured. See Kvaerner Metals Div.,

908 A.2d at 891-92; Jerry’s Sport Ctr., 2 A.3d at 529; Allen, 692 A.2d at 1090; Wilson, 105 A.2d

at 1095.

       The Pennsylvania Supreme Court has not addressed the issue now presented by Myers:

whether an insurer is required to defend someone it has determined is not an insured even after a

third party (Myers) has alleged that the person is an insured in a lawsuit. The parties cite no

Pennsylvania decisions that have addressed this issue and I have found none. 9 Nevertheless, if


9
       In State Farm Mut. Auto. Ins. Co. v. Fuller, No. 1488 MDA 2016, 2017 WL 2772680
(Pa. Super. June 26, 2017), the insurer filed a declaratory judgment action to determine whether
                                                 11
faced with this issue, I predict the Pennsylvania Supreme Court would hold that an insurer is not

required to defend someone it has determined is not an insured under the policy even if a

subsequent third-party complaint suggests the person is an insured. See U.S. Underwriters Ins.

Co. v. Liberty Mut. Ins. Co., 80 F.3d 90, 93 (3d Cir. 1996) (where Pennsylvania Supreme Court

has not spoken on subject, federal court “must predict how that tribunal would rule”). This is

supported by the Pennsylvania courts’ consistent reliance on the term “insured” in discussing the

duty of defend. See Kvaerner Metals Div., 908 A.2d at 896; Jerry’s Sport Ctr., 2 A.3d at 533;

Allen, 692 A.2d at 1089; Wilson, 105 A.2d at 307. Moreover, Pennsylvania courts have made

clear that the duty to defend stems directly from the insurance policy and should not apply where

there is no possibility of coverage. See Allen, 692 A.2d at 1094 (insurer has duty to defend all

suits and claims covered by the policy); Erie Ins. Exchange v. Fidler, 808 A.2d 587, 590 (Pa.

Super. 2002) (“If we were to allow the manner in which the complainant frames the request for

damages to control the coverage question, we would permit insureds . . . to receive coverage

neither party intended and for which the insured was not charged.”). This position also has been

taken by courts in other jurisdictions that have held, like Pennsylvania, that the duty to defend is

dependent on the allegations in the complaint. See also Pro Con, Inc. v. Interstate Fire & Cas.

Co., 794 F. Supp. 2d 242, 250 (D. Me. 2011) (defendant must establish that it qualifies as an

insured before duty of defend can be imposed based on allegations in complaint); Hartford Fire



it was required to insure the driver of a car owned by its insured. Although the court noted that
the insurer could be required to defend the driver in a third-party lawsuit, the court did not look
to the allegations in that complaint to determine the duty to defend. Id. at *3. Instead, the court
determined that the insured was not required to defend or indemnify the driver because the
record was “bereft of evidence” showing that the insured/car owner gave the driver permission to
use the car. Id. at *4. This decision, however, was not published and is not precedential. See
Super. Ct. I.O.P. § 65.37.
                                                 12
Ins. Co. v. Leahy, 774 F. Supp. 2d 1104, 1114 (W.D. Wash. 2011) (court could consider

information outside of the complaint to determine if party was an insured entitled to defense

under the policy); Gen. Ins. Co. of Am. v. Clark Mall, Corp., 631 F. Supp. 2d 968, 974 (N.D. Ill.

2009) (although duty to defend is determined by allegations in third-party complaint, a mistaken

designation of defendant in that complaint cannot require an insured to defend “a corporation

with which it had no policy of insurance”).

       Accordingly, GEICO did not act in bad faith by refusing to defend Chapman once it

reasonably determined she was not an insured under the Policy in spite of the allegations in

Myers’s complaint suggesting she was an insured. 10

       An appropriate Order follows.




10
        Myers contends that GEICO could not refuse to defend Chapman against Myers’s claims
of negligence while agreeing to defend Bond and Tucker against Myers’s claims of negligent
entrustment because both claims stemmed from whether Bond gave Chapman permission to use
the car. See Myers’s Resp. to S.J. Mot. at 29-35. Bond and Tucker, however, were indisputably
insureds under the Policy. See supra at 8. Thus, GEICO was required to defend them if it
determined that the allegations in Myers’s complaint against Bond and Tucker could potentially
be covered by the Policy. See Jerry’s Sport Ctr., 2 A.3d at 541. GEICO was not required to
defend Chapman once it reasonably determined she was not an insured covered by the Policy.
Similarly, Myers was entitled to settle the lawsuit against Bond, as an insured under the Policy,
and not Chapman.

       Myers also argues that GEICO committed bad faith during its defense of Bond and
Tucker. See Myers’s Resp. to S.J. Mot. at 27-29. Although Chapman assigned her rights against
GEICO to Myers, there is no evidence that Bond and Tucker assigned any of their rights to
GEICO. Myers has no standing to assert a claim against GEICO on behalf of Bond and Tucker.
See Sierra Club, 405 U.S. at 740.
                                              13
